BISCHOFF, J.
The action was for an installment of rent due under a written lease, and, the cause of action being conceded, the defendant undertook to prove a collateral oral agreement for the making of certain repairs and the landlord’s breach of that agreement. The proof offered by the defendant related solely to her transactions with one Kennedy, an agent of the plaintiff, who had negotiated leases and who received the rent under written leases made by the landlord. The plaintiff was in no way shown to have appeared in the transaction with the tenant, otherwise than was apparent from her (the landlord’s) signature on the lease, and there was nothing to support a finding that the agent’s authority had been extended to the making of oral agreements relative to the tenancy upon the principles of estoppel. Upon the record before us, the justice’s ruling in favor of the plaintiff, striking out the evidence of the alleged oral agreement at the close of the defendant’s case, and directing a verdict for the plaintiff, was obviously correct, *569since there was nothing to take the case to the jury, and to support a finding in favor of the defendant, upon the basic principle of Kennedy’s agency to make an alleged oral agreement.
Judgment affirmed, with costs. All concur.